Exhibit 10.2
AGREEMENT AND RELEASE
     AGREEMENT AND RELEASE by and between American International Group, Inc.
(the “Company”) and Robert M. Sandler (“Employee”).
     WHEREAS, Employee has been employed by the Company and the Company and
Employee desire to address the termination of their employment relationship.
     NOW, THEREFORE, the Company and Employee agree as follows:
     1. For the time period from June 2, 2008 until September 30, 2008, the
Company shall pay Employee a bi-weekly salary of $14,871.76, pursuant to the
Company’s regular payroll practices, for performing his employment duties and
responsibilities and this salary will compensate Employee for all hours worked.
Employee will cease performing his employment duties and responsibilities for
the Company, and will no longer report to work for the Company, effective
September 30, 2008 (the “End Work Date”).
     2. Employee shall remain on the payroll of the Company from the End Work
Date through and including September 30, 2010 (the “Termination Date”), except
for (a) any Long Term Disability plan withholdings (which will cease as of the
End Work Date) and (b) any Employee Stock Purchase Plan deductions, Incentive
Savings Plan contributions or matches, and deductions under the Executive
Deferred Compensation Plan or the Supplemental Incentive Savings Plan (all of
which will cease as of the last day of the pay period in which the End Work Date
occurs), with only the following payments to be made to Employee: (i) the
Company shall pay Employee the sum of: salary of $193,333.50, less withholdings,
bonus of $85,833.48, less withholdings, and supplemental bonus of $349,375.00,
less withholdings, within ten (10) business days after the Delay Date (defined
below) (collectively, these payments are the “First Payments”) and the Company
shall then pay Employee a bi-weekly sum of: salary of $14,871.80, less
withholdings, bonus of $6,602.57, less withholdings, and supplemental bonus of
$26,875.00, less withholdings, from the Delay Date through and including the
Termination Date. Employee’s employment with the Company shall terminate on the
Termination Date and the Termination Date will be the date of termination of
Employee’s employment under the American International Group, Inc. Amended and
Restated 1999 Stock Option Plan, the American International Group, Inc. Amended
and Restated 2002 Stock Incentive Plan, the American International Group, Inc.
Amended and Restated 2007 Stock Incentive Plan (collectively, the “Option/RSU
Plans”) and for purposes of the American International Group, Inc. Retirement
Plan (the “Retirement Plan”). Employee shall retire on October 1, 2010 and
Employee shall be entitled to all benefits in accordance with such retirement.
     3. The Company agrees to continue Employee’s benefits through and including
the Termination Date; provided, however, that (a) no additional vacation
benefits shall accrue to Employee as a result of the continuation of Employee on
payroll beyond the End Work Date, (b) Employee is responsible for the payment of
any corporate credit card late fees or any business expenses that the Company
has not approved and processed for payment on or before the End Work Date,
(c) Employee’s eligibility for coverage under the Short Term and Long Term
Disability programs, the Incentive Savings Plan, the Employee Stock Purchase
Plan, the


 



--------------------------------------------------------------------------------



 



Executive Deferred Compensation Plan and the Supplemental Incentive Savings Plan
will cease as of the End Work Date, and (d) nothing in this Agreement and
Release modifies or affects any of the terms of any benefit plans or programs
(including, without limitation, the Company’s right to alter the terms of such
plans or programs). This Agreement and Release does not abrogate any rights that
Employee may have to COBRA benefit continuation after the Termination Date.
     4. Notwithstanding anything in this Agreement and Release, or any other
agreements, to the contrary, Employee and the Company agree that all agreements
between Employee and the Company (or any of its affiliates) will be interpreted
and administered so that distributions that are conditioned upon termination of
Employee’s employment with the Company will be conditioned upon Employee’s
“separation from service” with the Company within the meaning of Internal
Revenue Code Section 409A (“Section 409A”). For purposes of determining the date
of the First Payment and the commencement date of any other payments or benefits
that are subject to the six-month delay due to Section 409A, your “separation
from service” with the Company within the meaning of Section 409A will be
September 30, 2008 and the six month delay shall end on April 1, 2009 (“Delay
Date”). Each payment under this Agreement and Release and any other Company plan
in which you participate (including the SICO Plans) will be treated as a
separate payment for purposes of Section 409A. Any reimbursements to which you
may be entitled will not offset any amounts payable to you under this Agreement
and Release, and any reimbursements will be made to you no later than the end of
the calendar year in which such expenses were incurred and otherwise in
accordance with the reimbursement rules of Section 409A.
     5. Employee has been a participant in the American International Group,
Inc. 2005-2006 Deferred Compensation Profit Participation Plan (the “AIG
DCPPP”). The AIG DCPPP matures two years from the inception of such plan (the
“Maturity Date”). On the Maturity Date of the plan, a certain number of shares
of AIG Common Stock were set aside for Employee in accordance with the terms
thereof (with respect to the AIG DCPPP, the total set aside shares and pro rata
reload shares is a total of 48,000, hereinafter the “AIG DCPPP Shares”). The
Company will provide Employee the AIG DCPPP Shares (plus any shares attributable
to stock splits or stock dividends paid prior to the payment of the AIG DCPPP
Shares to Employee) in accordance with the terms and conditions of the AIG
DCPPP. The AIG DCPPP Shares shall be issued to Employee within ten (10) business
days after the Delay Date.
In the event of Employee’s death prior to the Delay Date, Employee’s estate
would receive the AIG DCPPP Shares within ten (10) business days after the Delay
Date. No cash dividends or other property rights pertaining to the AIG DCPPP
Shares (other than the stock splits or stock dividends described above) will
accrue or accumulate to Employee or Employee’s estate’s benefit during the
period prior to Employee’s receipt of such shares in accordance with the terms
of this Agreement and Release.
     6. In accordance with the terms and conditions of the AIG Partners Plan the
Company will provide Employee: (a) with respect to the 2006 transition grant,
16,188 shares of AIG Common Stock, payable within ten (10) business days after
the Delay Date; (b) with respect to the 2007 grant, that number of shares of AIG
Common Stock that are attributable to the number of performance RSUs earned
based on the Company’s performance in accordance with such plan (21,000 shares
upon achievement of target-level performance), payable within ten (10)

2



--------------------------------------------------------------------------------



 



business days after the Delay Date; and (c) with respect to the 2008 grant, that
number of shares of AIG Common Stock that are attributable to the number of
performance RSUs earned based on the Company’s performance in accordance with
such plan (9,000 shares upon achievement of target-level performance), payable
within ten (10) business days after the Delay Date.
     7. In accordance with the terms and conditions of the AIG Senior Partners
Plan (the “SPP”) and the AIG 2005 Senior Partners Plan (the “2005 SPP”) the
Company will provide Employee:

  (a)   Under the 2005 SPP: (1) with respect to the 2005 transition period,
$2,475,000.00 payable within ten (10) business days after the Delay Date; and
(2) amounts equal to and paid contemporaneously with any dividend-related
payments made under such plan on the amount referenced in (1) above, calculated
in the manner set forth in the 2005 SPP, until such amount is paid in accordance
with this Agreement and Release.     (b)   Under the SPP:

  (1)   with respect to the 2004-2006 performance period, (x) an amount equal to
the value of 1125 units if earned based upon the Company’s performance in
accordance with the SPP (on the date hereof, estimated to have an earned value
of $3,305.00 per unit, $3,718,125.00 in the aggregate), payable within ten
(10) business days after the Delay Date; and (y) amounts equal to and paid
contemporaneously with any dividend-related payments made under the SPP on the
value attributable to the amount referenced in (x) above, calculated in the
manner set forth in the SPP but assuming that the Weighted Average SPU Value (as
defined in the SPP) attributable to each unit included in calculation of the
aggregate amount referenced in (x) above is equal to the value earned per unit
for 2006 (currently estimated at $3,305.00 per unit), until such amount is paid
in accordance with this Agreement and Release.     (2)   with respect to the
2005-2007 performance period, (x) an amount equal to the value of 1125 units if
earned based upon the Company’s performance in accordance with the SPP (on the
date hereof, estimated to have an earned value of $2,717.00 per unit,
$3,056,625.00 in the aggregate), payable within ten (10) business days after the
Delay Date; and (y) amounts equal to and paid contemporaneously with any
dividend-related payments made under the SPP on the value attributable to the
amount referenced in (x) above, calculated in the manner set forth in the SPP
but assuming that the Weighted Average SPU Value (as defined in the SPP)
attributable to each unit included in calculation of the aggregate amount
referenced in (x) above is equal to the value

3



--------------------------------------------------------------------------------



 



      earned per unit for 2007 (currently estimated at $2,717.00 per unit),
until such amount is paid in accordance with this Agreement and Release.     (3)
  with respect to the 2006-2008 performance period, (x) an amount equal to the
value of 1125 units if earned based upon the Company’s performance in accordance
with the SPP (to be calculated), payable within ten (10) business days after the
Delay Date; and (y) amounts equal to and paid contemporaneously with any
dividend-related payments made under the SPP on the value attributable to the
amount referenced in (x) above, calculated in the manner set forth in the SPP
but assuming that the Weighted Average SPU Value (as defined in the SPP)
attributable to each unit included in calculation of the aggregate amount
referenced in (x) above is equal to the value earned per unit for 2008 (to be
calculated), until such amount is paid in accordance with this Agreement and
Release.

     8. In accordance with the terms and conditions of the Option/RSU Plans,
within ten (10) business days after the Delay Date Employee shall receive:
(a) 11,483 RSUs (a seventy-five percent (75%) pro-rated amount of the 15,311
unvested RSUs from the grant date of December 13, 2007), and (b) vesting in any
currently unvested options, as per the terms and conditions of such option
plans.
     9. Employee agrees that if Employee fails to fulfill Employee’s duties
under paragraphs 11, 12, 13 or 14 below Employee will forfeit the right to
receive any of the payments or benefit enhancements set forth in paragraphs 2
and 3 above (and the Company shall be entitled to immediately cease paying any
amounts remaining due or providing any benefits to Employee pursuant to this
Agreement and Release) and, to the extent that any such payments already have
been made to Employee or benefit enhancements already implemented at or prior to
the time of Employee’s failure to satisfy any such condition, Employee must
immediately return to the Company all such sums already paid to Employee.
Employee acknowledges and agrees that the Company’s, and where applicable the
Released Parties’ (as defined below), remedies at law for a breach or threatened
breach of any of the provisions of paragraph 9, 11, 12, 13, 14, 15 or 16 of this
Agreement and Release would be inadequate and, in recognition of this fact,
Employee agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company or the Released Parties, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available.
     10. In the event that Employee’s employment is terminated by the Company
prior to the Termination Date for Cause (as defined below), or Employee resigns
from the Company for any reason prior to the Termination Date, all of Employee’s
rights and the Company’s obligations hereunder shall cease and be forfeited as
of the date of such termination, including, without limitation, Employee’s right
to receive any payments or benefits set forth in paragraphs

4



--------------------------------------------------------------------------------



 



2 and 3 above and Employee shall have no further right or claim to any
compensation, benefits or severance under this Agreement and Release or
otherwise against any member of the AIG Family from and after the date of
termination. Cause means: (a) Employee’s failure, refusal or neglect to perform
Employee’s duties in the manner prescribed by the Company; (b) Employee’s
engagement in conduct materially injurious to the business reputation or
financial condition of any member of the AIG Family; (c) Employee’s breach of
any provision of this Agreement and Release or any breach of any fiduciary or
legal duty to the AIG Family; (d) Employee’s failure to comply with any rule or
regulation of a regulatory or self regulatory agency with jurisdiction over the
activities of the AIG Family, or any willful violation of the Company’s Code of
Conduct; (e) the Employee’s conviction of, or Employee’s entry of a plea of
guilty or no contest with respect to, a felony or a lesser crime involving
fraud, dishonesty or moral turpitude; (f) any willful malfeasance, willful
misconduct or gross negligence of Employee in connection with his employment; or
(g) any embezzlement, theft or fraud by Employee or his agent.
     11. Employee hereby waives and forever releases and discharges any and all
rights and claims Employee may have against the Company, its affiliate or
subsidiary companies, or any officer, director or employee of, or any benefit
plan (including, but not limited to the DCPPP, AIG Partners Plan, the SPP, the
2005 SPP, or the American International Group, Inc. Executive Severance Plan
dated June 27, 2005 and as amended and restated March 13, 2007) sponsored by,
any such company (collectively, the “Released Parties”) which arise from
Employee’s employment with any of the Released Parties or the termination of
Employee’s employment with any of the Released Parties. Specifically, but
without limiting that general release, Employee hereby waives any rights or
claims Employee might have pursuant to the Age Discrimination in Employment Act
of 1967, as amended (the “Act”) and under the laws of any and all jurisdictions,
including without limitation, the United States. Employee recognizes that
Employee is not waiving any rights or claims under the Act that may arise after
the date that Employee executes this Agreement and Release. Other than the sums
and benefits set forth in this Agreement and Release, there are no other sums
payable to Employee by the Released Parties. In addition, Employee agrees that
there will be no reinstatement or re-employment with the Released Parties and
agrees not to bring any claim based upon the failure or refusal of any of the
Released Parties to employ Employee hereafter. Nothing herein modifies or
affects any vested rights that Employee may have under the Retirement Plan,
American International Group, Inc. Incentive Savings Plan, the American
International Group, Inc. Supplemental Incentive Savings Plan, or the Option/RSU
Plans; nor does this Agreement and Release confer any such rights, which are
governed by the terms of the respective plans (and any agreements under such
plans).
     12. Employee agrees that when Employee’s employment is terminated Employee
will execute and not revoke the General Release attached hereto as Attachment A.
     13. Employee agrees that during Employee’s employment with the Company and
for two (2) years after the Termination Date, Employee shall not: (a) without
the prior written consent of the Company, have performed any services for any
person other than the Company if such services, in the sole discretion of the
Compensation and Management Resources Committee of the Company (the
“Compensation Committee”), upon the recommendation of the Chief Executive
Officer of the Company, may be deemed to be in competition with the Company, its

5



--------------------------------------------------------------------------------



 



subsidiaries or its affiliates (collectively, the “AIG Family”); (b) have
performed any acts which could be considered by the Compensation Committee, upon
the recommendation of the Chief Executive Officer of the Company, to be
detrimental to the name, reputation or interest of a member of the AIG Family,
including, but not limited to, the inducement of any other person to leave the
employ of a member of the AIG Family, or the inducement of any person placing
insurance or reinsurance with a member of the AIG Family or purchasing any other
product or service from a member of the AIG Family to transfer such business to
a person or entity unrelated to the AIG Family or (c) regardless of who
initiates the communication, have solicited, participated in the solicitation or
recruitment of, or in any manner encouraged or provided assistance to, any
employee, consultant or agent of the AIG Family to terminate his or her
employment or other relationship with the AIG Family or to leave its employ or
other relationship with the AIG Family for any engagement in any capacity or for
any other person or entity.
     14. Employee agrees to assist the Company regarding business matters
through the Termination Date. In addition, Employee agrees (whether during or
after Employee’s employment with the Company) to cooperate (a) with the AIG
Family in connection with any litigation or regulatory matters in which Employee
may have relevant knowledge or information and (b) with all government
authorities on matters pertaining to any investigation, litigation or
administrative proceeding pertaining to the Released Parties. This cooperation
shall include, without limitation, the following: (1) to meet and confer, at a
time mutually convenient to Employee and the member(s) of the AIG Family, with
the AIG Family’s designated in-house or outside attorneys for trial preparation
purposes, including answering questions, explaining factual situations,
preparing to testify, or appearing for deposition; (2) to appear for trial and
give truthful trial testimony without the need to serve a subpoena for such
appearance and testimony; (3) to give truthful sworn statements to the AIG
Family’s attorneys upon their request and, for purposes of any deposition or
trial testimony, to adopt the AIG Family’s attorneys as Employee’s own (provided
that there is no conflict of interest that would disqualify the attorneys from
representing Employee), and to accept their record instructions at deposition.
     15. Employee agrees (whether during or after Employee’s employment with the
Company) not to issue, circulate, publish or utter any false or disparaging
statements, remarks or rumors about the Released Parties.
     16. Employee acknowledges that the disclosure of this Agreement and Release
or any of the terms hereof could prejudice the Company and would be detrimental
to the Company’s continuing relationship with its employees. Accordingly,
Employee agrees not to discuss or divulge either the existence or contents of
this Agreement and Release to anyone other than Employee’s immediate family,
attorneys or tax advisors, and further agrees to use Employee’s best efforts to
ensure that none of those individuals will reveal its existence or contents to
anyone else. Employee shall not, without the prior written consent of the
Company, use, divulge, disclose or make accessible to any other person, firm,
partnership, corporation or other entity, any “Confidential Information” (as
defined below) except while employed by the Company, in furtherance of the
business of and for the benefit of the AIG Family, or any “Personal Information”
(as defined below); provided that Employee may disclose such information when
required to do so by a court of competent jurisdiction, by any governmental
agency having

6



--------------------------------------------------------------------------------



 



supervisory authority over the business of a member of the AIG Family, as the
case may be, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order Employee to divulge, disclose or
make accessible such information; provided, further, that in the event that
Employee is ordered by a court or other government agency to disclose any
Confidential Information or Personal Information, Employee shall (a) promptly
notify the Company of such order, (b) at the written request of the Company,
diligently contest such order at the sole expense of the Company, and (c) at the
written request of the Company, seek to obtain, at the sole expense of the
Company, such confidential treatment as may be available under applicable laws
for any information disclosed under such order. For purposes of this paragraph,
(1) “Confidential Information” shall mean information concerning the employees,
financial data, strategic business plans, product development (or other
proprietary product data), customer lists, marketing plans and other proprietary
and confidential information relating to the business of the AIG Family or
customers, that, in any case, is not otherwise available to the public (other
than by Employee’s breach of the terms hereof) and (2) “Personal Information”
shall mean any information concerning the personal, social or business
activities of the officers or directors of any member of the AIG Family.
Promptly after the End Work Date Employee shall return all property belonging to
the AIG Family, including, without limitation, files, records, disks and any
media containing Confidential Information or Personal Information.
     17. All discoveries, inventions, ideas, technology, formulas, designs,
software, programs, algorithms, products, systems, applications, processes,
procedures, methods and improvements and enhancements conceived, developed or
otherwise made or created or produced by the Employee alone or with others, and
in any way relating to the business or any proposed business of the Company of
which the Employee has been made aware, or the products or services of the
Company of which the Employee has been made aware, whether or not subject to
patent, copyright or other protection and whether or not reduced to tangible
form, at any time during the Employee’s employment with the Company
(“Developments”), shall be the sole and exclusive property of the Company.
Employee agrees to, and hereby does, assign to the Company, without any further
consideration, all of Employee’s right, title and interest throughout the world
in and to all Developments. Employee agrees that all such Developments that are
copyrightable may constitute works made for hire under the copyright laws of the
United States and, as such, acknowledges that the Company is the author of such
Developments and owns all of the rights comprised in the copyright of such
Developments, and Employee hereby assigns to the Company without any further
consideration all of the rights comprised in the copyright and other proprietary
rights Employee may have in any such Development to the extent that it might not
be considered a work made for hire. Employee shall make and maintain adequate
and current written records of all Developments and shall disclose all
Developments promptly, fully and in writing to the Company promptly after
development of the same, and at any time upon request.
     18. The payments and benefits set forth in paragraphs 2 and 3 include
consideration provided to Employee over and above anything of value to which
Employee is already entitled. Employee acknowledges and understands that
Employee is hereby being advised to consult with, and has consulted with, an
attorney prior to executing this Agreement and Release. Employee also
acknowledges and understands that Employee has the right to consider the terms
of this Agreement and Release for twenty-one (21) days, running from the date of
Employee’s receipt

7



--------------------------------------------------------------------------------



 



of this Agreement and Release, before signing this Agreement and Release. Upon
the signing of this Agreement and Release by Employee, Employee understands that
Employee shall have a period of seven (7) days following Employee’s signing of
this Agreement and Release in which Employee may revoke this Agreement and
Release by providing written notice of revocation delivered to Marc Bernstein,
Associate General Counsel, American International Group, Inc., 70 Pine Street,
31st Floor, New York, New York 10270, no later than 5:00 p.m. on the seventh day
after Employee has signed this Agreement and Release. This Agreement and Release
will not become effective and enforceable until the eighth day after Employee’s
signature (if not revoked pursuant to the terms of this paragraph). Employee
warrants the Employee is fully competent to enter into this Agreement and
Release; that Employee has read this Agreement and Release and fully understands
its meaning; that Employee knowingly and voluntarily enters this Agreement and
Release; and that Employee agrees to comply with its terms and conditions.
     19. All payments (whether in cash, shares or otherwise) provided for under
this Agreement and Release are subject to applicable tax withholdings.
     20. If any term or provision of this Agreement and Release, or the
application thereof to any person or circumstances will to any extent be invalid
or unenforceable, the remainder of this Agreement and Release, or the
application of such terms to persons or circumstances other than those as to
which it is invalid or unenforceable, will not be affected thereby, and each
term of this Agreement and Release will be valid and enforceable to the fullest
extent permitted by law.
     21. This Agreement and Release constitutes the entire understanding and
agreement between the Company and Employee with regard to all matters herein.
There are no other agreements, conditions, or representations, oral or written,
express or implied, with regard thereto. This Agreement and Release may be
amended only in writing, signed by the parties hereto.
     22. Any dispute arising under this Agreement and Release shall be governed
by the law of the State of New York, without reference to the choice of law
rules that would cause the application of the law of any other jurisdiction.

                  AMERICAN INTERNATIONAL GROUP, INC.  
 
  By:   /s/ Kathleen E. Shannon   9/25/08
 
           
 
      Name: Kathleen E. Shannon   Date
 
      Title: Senior Vice President and Secretory    
 
           
 
  /s/ Robert M. Sandler   9/25/08     ROBERT M. SANDLER   Date

8



--------------------------------------------------------------------------------



 



ATTACHMENT A
GENERAL RELEASE
     WHEREAS American International Group, Inc. (the “Company”) and Robert M.
Sandler (“Employee”) entered into an Agreement and Release;
     WHEREAS any terms defined in the Agreement and Release have the same
definition in this General Release; and
     WHEREAS Employee’s employment with the Company terminated on September 30,
2010 (the “Termination Date”);
     NOW, THEREFORE, Employee agrees as follows:
     1. In consideration of the payments and benefits described in paragraphs 2
and 3 of the Agreement and Release, Employee hereby waives and forever releases
and discharges any and all claims Employee may have against the Company, its
affiliate or subsidiary companies, or any officer, director or employee of, or
any benefit plan (including, but not limited to the DCPPP, AIG Partners Plan,
the SPP, the 2005 SPP, or the American International Group, Inc. Executive
Severance Plan dated June 27, 2005 and as amended and restated March 13, 2007)
sponsored by, any such company (collectively, the “Released Parties”) which
arise from Employee’s employment with any of the Released Parties or the
termination of Employee’s employment with any of the Released Parties.
Specifically, but without limiting that general release, Employee hereby waives
any rights or claims Employee might have pursuant to the Age Discrimination in
Employment Act of 1967, as amended (the “Act”) and under the laws of any and all
jurisdictions, including without limitation, the United States. Employee
recognizes that Employee is not waiving any rights or claims under the Act that
may arise after the date that Employee executes this General Release. Other than
the sums and benefits set forth in the Agreement and Release, there are no other
sums payable to Employee by the Released Parties. Nothing herein modifies or
affects any vested rights that Employee may have under the American
International Group, Inc. Retirement Plan, American International Group, Inc.
Incentive Savings Plan, the American International Group, Inc. Supplemental
Incentive Savings Plan, or the Option/RSU Plans; nor does this General Release
confer any such rights, which are governed by the terms of the respective plans
(and any agreements under such plans).
     2. Employee acknowledges that he has not filed any complaint, charge, claim
or proceeding, if any, against any of the Released Parties before any local,
state or federal agency, court or other body (each individually a “Proceeding”).
Employee represents that he is not aware of any basis on which such a Proceeding
could reasonably be instituted.
     3. Employee acknowledges and understands that Employee is hereby being
advised to consult with an attorney prior to executing this General Release.
Employee also acknowledges and understands that Employee has the right to
consider the terms of this General Release for twenty-one (21) days, running
from the date of Employee’s receipt of this General Release, before signing this
Agreement and Release. However, in no event may Employee sign this General
Release before the Termination Date.

 



--------------------------------------------------------------------------------



 



     4. Upon the signing of this General Release by Employee, Employee
understands that Employee shall have a period of seven (7) days following
Employee’s signing of this General Release in which Employee may revoke this
General Release. Employee understands that this General Release shall not become
effective or enforceable until this seven (7) day revocation period has expired,
and that neither the Company nor any other person is under any obligations
pursuant to paragraphs 2 and 3 of the Agreement and Release until eight (8) days
have passed since Employee’s signing of this General Release without Employee
having revoked this General Release. If Employee revokes this General Release,
Employee will be deemed not to have accepted the terms of this General Release,
and no action will be required of the Released Parties under any section of the
Agreement and Release.
     5. This General Release does not constitute an admission of liability or
wrongdoing of any kind by Employee or the Released Parties.
     6. Any dispute arising under this Agreement and Release shall be governed
by the law of the State of New York, without reference to the choice of law
rules that would cause the application of the law of any other jurisdiction.

       
 
   
DATE
  ROBERT M. SANDLER

ii